       Case 4:20-cv-02120 Document 1 Filed on 06/16/20 in TXSD Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
PEGGY NAN MOORE,

         Plaintiff,                                                     CA NO.___________
v.

KIAH, LLC, and NEXSTAR MEDIA
GROUP, INC., 1
                                                                           Jury Demanded
         Defendants,

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

                                       1. PRELIMINARY STATEMENT

1.1.    Plaintiff demands a JURY TRIAL in this employment discrimination and retaliation case

        as to any and all issues triable to a jury. Plaintiff alleges Defendants KIAH, LLC and

        Nexstar Media Group, Inc. discriminated against Plaintiff when Defendants KIAH, LLC

        and Nexstar Media Group, Inc. took adverse personnel actions against Plaintiff.

1.2     COMES NOW, PEGGY NAN MOORE, (hereinafter referred to as “Plaintiff”)

        complaining of and against KIAH, LLC (hereinafter referred to as “Defendant KIAH”)

        and Nexstar Media Group, Inc. (hereinafter referred to as “Defendant Nexstar”), and for

        cause of action respectfully shows the court the following:

                                                 2. PARTIES

2.1.    Plaintiff is an individual who resides in Houston, Harris County, Texas.




1
 Defendant identified Nexstar Media Group, Inc, as the parent company of Plaintiff’s employer. Nextstar Media
Group Inc, purchased Tribune Media and assumed its debt and liability, Tribune Media was Plaintiff’s employer and
co employer at the time of termination, and named in her EEOC charge.


                                                                                                        P a g e |1

P LAINTIFF ’S ORIGINAL COMPLAINT
       Case 4:20-cv-02120 Document 1 Filed on 06/16/20 in TXSD Page 2 of 7




2.2.    Defendant KIAH, LLC., is an employer in Texas employs more than 20 employees and

        engages in interstate commerce. Service can be effectuated by serving its Registered

        Agent Corporation Service Company DBA CSC – Lawyers Incorporating Service

        Company located at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

2.3.    Defendant Nexstar Media Group Inc., is an employer in Texas employs more than 20

        employees and engages in interstate commerce. Defendant Nexstar Media Group Inc.,

        does not maintain a registered agent with the Texas Secretary of State. Service can be

        effectuated by serving Nexstar Media Group Inc., 545 E. John Carpenter Freeway, Suite

        700, Irving, Texas 75062 in c/o the Office of the Secretary of State- Statutory Documents

        Section – Citation Unit 1019 Brazos Street Austin, Texas 78701.

                                   3. VENUE AND JURISDICTION

3.1.    Venue of this proceeding is proper in this District pursuant to 28 U.S.C. § 1391(b)

          because this is where all or part of the cause of action accrued and the District where

          Defendants maintains a residence, an agency or representative.

3.2.    Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(a)(4), and Title VII of the Civil

        Rights Act, as amended, The Equal Pay Act and The Age Discrimination in Employment

        Act, as amended.

3.3.    Jurisdiction is appropriate because Plaintiff filed a formal complaint with the Equal

        Employment Opportunity Commission alleging discrimination and retaliation.

3.4.    Jurisdiction is also appropriate since the EEOC issued a decision allowing the Plaintiff

        the right to sue.




                                                                                         P a g e |2

P LAINTIFF ’S ORIGINAL COMPLAINT
       Case 4:20-cv-02120 Document 1 Filed on 06/16/20 in TXSD Page 3 of 7




3.5.    Declaratory and injunctive relief is sought pursuant to 28 U.S.C. § 2201, 2202 and Title

        VII of the Civil Rights Act, as amended, The Equal Pay Act and The Age Discrimination

        in Employment Act, as amended.

3.6.    Actual damages, to include back pay and front pay are sought pursuant to Title VII of the

        Civil Rights Act, as amended, The Equal Pay Act and The Age Discrimination in

        Employment Act, as amended.

3.7.    Costs and attorney’s fees may be awarded pursuant to 42 U.S.C. § 12205 and Rule 54,

        FRCP and Title VII of the Civil Rights Act, as amended, The Equal Pay Act and The Age

        Discrimination in Employment Act, as amended.

3.8.    Compensatory and exemplary damages may be awarded pursuant to Title VII of the Civil

        Rights Act, as amended, The Equal Pay Act and The Age Discrimination in Employment

        Act, as amended.

                                   4. STATEMENT OF CASE

4.1.    Peggy Nan Moore is a 66-year-old female.

4.2.    Plaintiff worked for Defendants for over 40 years. Plaintiff began working for

        Defendants on January 17, 1978.

4.3.    Plaintiff began working as an audio technician and worked her way through the ranks

        over those 40 years. Defendants have never disciplined Plaintiff and Plaintiff has always

        received good evaluations.

4.4.    On January 1, 2016, Plaintiff’s previous General Manager, Roger Bare, hired Plaintiff to

        be the Director of Technology. Plaintiff was, at the time, the second female Director of

        Technology out of 42 Directors of Technology. Plaintiff left the Operations Manager




                                                                                         P a g e |3

P LAINTIFF ’S ORIGINAL COMPLAINT
        Case 4:20-cv-02120 Document 1 Filed on 06/16/20 in TXSD Page 4 of 7




        position for the Director of Technology position. The other female Director of

        Technology was in Dallas.

4.5.    At all times in the 15 years Plaintiff was Operations Manager, Plaintiff reported to a

        Director of Technology position.

4.6.    As soon as Defendants hired Plaintiff as a Director of Technology, they did not hire

        anyone into Plaintiff’s previous Operations Manager position.

4.7.    Plaintiff was forced to work as the Director of Technology and assume responsibility for

        all the Operations Manager duties at the same time. Plaintiff assumed half of the duties

        herself and had to delegate and oversee the rest of the duties.

4.8.    Plaintiff asked her manager to hire Jerry Kautz, to help cover operations. Plaintiff was

        told that they could not hire Mr. Kautz, however after Plaintiff was terminated, Mr. Kautz

        was kept on part-time to cover operations, for Plaintiff’s successor.

4.8.    Defendants only paid Plaintiff for one job.

4.9.    In addition, Defendants paid Plaintiff significantly less than it did for the male employee

        who had Plaintiff’s position previously. Plaintiff’s previous Director of Technology told

        Plaintiff what Defendants should have, and didn’t, pay Plaintiff.

4.11.   Plaintiff was blindsided when Defendants gave Plaintiff a notice that Plaintiff was being

        laid off as Plaintiff’s position was being eliminated. Plaintiff learned at that time that

        Defendant Nexstar Media Group, Inc. was also laying off the only other female Director

        of Technology.

4.12.   The KIAH lay off separation documents indicated that the reduction in force was for the

        NEWSFIX employees; Exhibit 1. Plaintiff was never a NEWFIX employee. Plaintiff’s




                                                                                           P a g e |4

P LAINTIFF ’S ORIGINAL COMPLAINT
        Case 4:20-cv-02120 Document 1 Filed on 06/16/20 in TXSD Page 5 of 7




        work did not mainly support NEWSFIX employees. The reduction in force documents

        relating to Plaintiff were fraudulent.

4.13.   Plaintiff worked in the Engineering department. Defendants illegitimately and

        fraudulently chose Plaintiff as the only Engineering Department employee in the

        NEWSFIX reduction in force.

4.14 Firing Plaintiff was not in the best interest of Defendant KIAH and Nexstar Media Group.

        Plaintiff was an asset to Defendant KIAH and Nexstar Media Group. In fact, Plaintiff was

        so important to the business that just days prior to Plaintiff’s last day, Defendant paid

        Plaintiff a retention bonus to remain onboard during a potential sale of the business.

        Heather TenBarge informed Plaintiff that Hank Hundemer said he wanted Plaintiff gone.

4.15.   Defendants posted Plaintiff’s position (which they had not eliminated) and had made an

        offer for the Director of Technology position to a male, Alberto Herrera, who is

        significantly younger than the Plaintiff, Exhibit 2. Defendant did not offer this position to

        Plaintiff.

4.16.   After 40 years of hard work and loyalty Plaintiff was devasted to be discriminated against

        and treated in this poor manner. Plaintiff has suffered anxiety and even contracted

        shingles. Plaintiff had to pay $701 per month for health insurance.

4.17.   The prospect of finding a job at age 64, after 40 plus years of employment with one

        employer, Defendants, was and is devastating and daunting. In fact, Plaintiff has been

        unable to locate employment.

4.18.   Defendant’s failure to equally pay Plaintiff was willful and intentional.




                                                                                            P a g e |5

P LAINTIFF ’S ORIGINAL COMPLAINT
        Case 4:20-cv-02120 Document 1 Filed on 06/16/20 in TXSD Page 6 of 7




 4.19     Respondent discriminated and retaliated against Plaintiff in violation of Title VII of the

         Civil Rights Act, as amended and the Age Discrimination in Employment Act, as

         amended, based on her gender (female) and age (over 40).

                                              5. DAMAGES

5.1      As a direct and proximate result of the aforementioned arbitrary and capricious acts, the

         Plaintiff has suffered grievous harm, including, but not limited to, substantial loss of

         income; humiliation and embarrassment among co-workers and others; sustained damage

         to Plaintiff’s credibility and sustained damage to Plaintiff’s prospects for future

         employment.

                                          6. ATTORNEY’S FEES

6.1     Defendants’ action and conduct as described herein and the resulting damage and loss to

        Plaintiff has necessitated Plaintiff retaining the services of ROSENBERG | SPROVACH,

        3518 Travis, Suite 200, Houston, Texas 77002 in initiating this proceeding. Plaintiff seeks

        recovery of reasonable and necessary attorney’s fees.

                                               7. PRAYER

7.1     WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendants

        be cited to appear and answer, and that on final hearing of this cause Plaintiff have the

        following relief:

         7.1.1.            Judgment against Defendants, for actual damages sustained by Plaintiff as

                           alleged herein including benefits;

         7.1.2.            Judgment against Defendants, for back pay lost by Plaintiff as alleged

                           herein;

         7.1.3.            Judgment against Defendants, for front pay by Plaintiff as alleged herein;




                                                                                              P a g e |6

 P LAINTIFF ’S ORIGINAL COMPLAINT
       Case 4:20-cv-02120 Document 1 Filed on 06/16/20 in TXSD Page 7 of 7




        7.1.4.            Grant Plaintiff general damages for the damage to Plaintiff’s reputation;

        7.1.5.            Pre-judgment interest at the highest legal rate;

        7.1.6.            Post-judgment interest at the highest legal rate until paid;

        7.1.7.            Damages for mental pain and mental anguish;

        7.1.8.            Compensatory and exemplary damages;

        7.1.9.            Attorney’s fees;

        7.1.10.           All costs of court expended herein;

        7.1.11.           Such other and further relief, at law or in equity, general or special to

                          which Plaintiff may show Plaintiff justly entitled.




                                                         Respectfully Submitted,


                                                         /s/ Ellen Sprovach
                                                         Ellen Sprovach
                                                         Texas State Bar ID 24000672
                                                         USDC SD/TX No. 22202
                                                         ROSENBERG | SPROVACH
                                                         3518 Travis, Suite 200
                                                         Houston, Texas 77002
                                                         (713) 960-8300
                                                         (713) 621-6670 (Facsimile)
                                                         Ellen@rosenberglaw.com
                                                         Attorney-in-Charge for Plaintiff
OF COUNSEL:
ROSENBERG | SPROVACH




                                                                                              P a g e |7

P LAINTIFF ’S ORIGINAL COMPLAINT
